In this action of tort the female plaintiff seeks to recover for injuries which she sustained on July 17, 1964, while riding as a guest in an automobile operated by the defendant. The declaration contains a count by the plaintiff’s father for consequential damages. Verdicts were returned for the plaintiff and her father. The sole question is whether the judge erred in denying the defendant’s motion for directed verdicts. A detailed recital of the evidence would serve no useful purpose. From a careful examination of it we are of opinion that it amply warranted a finding of gross negligence. The motion for directed verdicts was rightly denied.

Exceptions overruled.